Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2016

                                   No. 04-15-00480-CV

                          LIBERTY SPORT AVIATION, L.P.,
                                    Appellant

                                            v.

                            TEXAS HILL COUNTRY BANK,
                                     Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                Trial Court No. 14-314A
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court